Citation Nr: 1811328	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  12-17 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for lumbar spine degenerative disc disease (back disability).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 1997 to June 2000. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

In a May 2012 rating decision, the RO recharacterized the Veteran's service-connected back disability from lumbago to degenerative disc disease of the lumbar spine and awarded an increased 20 percent evaluation for the entire appeal period.  As this evaluation was less than the maximum benefit allowed under VA law and regulations, the claim for an increased rating remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran's initial appeal also contained a claim for an increased rating for service-connected migraines.  See June 2012 notice of disagreement.  In an August 2012 Report of General Information, he stated that the award of a 30 percent evaluation would satisfy his appeal in full.  In a rating decision issued that same month, the RO awarded an initial 30 percent rating for migraines.  This represented a full grant of benefits sought on appeal, and the issue is no longer before the Board.  See AB, 6 Vet. App. at 39 (an appellant may limit his appeal).

The claim of entitlement to a TDIU was raised by the evidence of record and is considered part-and-parcel of the increased rating claim on appeal.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

In a September 2013 decision, the Board remanded the appeal for further development.

The record shows that the Veteran's back disability may result in psychiatric symptomology.  This potential claim of secondary service connection is referred to the agency of original jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9.


FINDINGS OF FACT

1.  Objective testing has shown the Veteran's back disability manifested in no worse than 40 degrees of limitation of forward flexion during the appeal period; however, in consideration of the additional functional impairment cause by his other symptomology, to include flares, the Board finds his back disability more nearly approximates 30 degrees of limitation of forward flexion for the entire appeal period.

2.  In written correspondence dated March 12, 2014, the Veteran withdrew his claim of entitlement to a TDIU.  The withdrawal of this appeal was reiterated by his representative in writing in an October 2017 appellate brief.


CONCLUSIONS OF LAW

1.  The criteria for an initial 40 percent rating, but no higher, for lumbar spine degenerative disc disease have been met.  38 U.S.C. §§ 1155, 5107 (2014); 38 C.F.R. §§ 3.102, 4.1-4.16, 4.40-4.71, 4.71a, Diagnostic Code 5242 (2017).

2.  The criteria for the withdrawal of the appeal for entitlement to a TDIU have been met.  38 U.S.C. § 7105 (2014); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C. § 1155 (2014).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2017).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

The Veteran's back disability is rated 20 percent pursuant to 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5237, for lumbosacral strain.  Medical records indicate that the Veteran's back disability is diagnosed as degenerative disc disease of the lumbar spine, otherwise known as degenerative arthritis.  This is how the service-connected disability is recognized on the rating code sheets as well.  DC 5242 specifically addresses degenerative arthritis of the spine.  Accordingly, the Board finds it appropriate to switch the DC under which this disability is rated from DC 5237 to DC 5242.  See Copeland v. McDonald, 27 Vet. App. 333, 336-37 (2015) (when a disability is specifically listed in the rating schedule, it is inappropriate to rate it by analogy); see also 38 C.F.R. § 4.20.  The Board notes that the change in DCs did not constitute a severance of service connection, the Veteran's rating was not protected, and the rating criteria under which the disability is rated remain the same.  See 38 U.S.C. § 1159, see 38 C.F.R. § 3.951(b).

Spine disabilities are generally rated under the same formulas, with the exception of intervertebral disc syndrome (IVDS) which has an alternate rating formula for incapacitating episodes.  38 C.F.R. § 4.71a, DCs 5235-5243.  

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  Id.  

There are several notes set out after the diagnostic criteria.  Note (1): associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code.  Note (2): for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Note (3) in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  Note (4): each range of motion should be rounded to the nearest 5 degrees.  38 C.F.R. § 4.71a, DCs 5235-5243.

Note (5) discusses ankylosis.  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.

The Veteran seeks an initial evaluation in excess of 20 percent for his back disability.  The appeal period under consideration is from July 13, 2011, the effective date of service connection.  For the reasons that follow, the Board finds that a 40 percent rating, but no higher, is warranted for the entire appeal period.

A review of the objective testing shows the Veteran's lumbar spine forward flexion has remained relatively stable throughout the appeal period.  A May 2012 VA examination report shows it was limited to 55 degrees on initial testing but then further limitation to 50 degrees was shown on repetitive testing.  A September 2012 VA examination report shows it was limited to 50 degrees and there was no further limitation of motion on repetitive testing.  An April 2014 VA examination report shows it was limited to 40 degrees and there was no further limitation on repetitive testing.  These findings show the Veteran's lumbar spine forward flexion has been limited to no worse than 40 degrees during the appeal period.  Regardless of whether 40 degrees or 50 degrees of limitation of forward flexion is applied to the rating schedule, both measurements are consistent with the criteria corresponding to a 20 percent rating.

The Board acknowledges that, on two occasions, objective testing showed forward flexion to be limited beyond 40 degrees.  The September 2011 VA examination report showed forward flexion to be limited to 30 degrees with no further limitation on repetitive testing, but the examiner noted that the Veteran was positive for three of five Waddell's signs, indicative of malingering.  An October 2012 VA treatment record shows that forward flexion was limited to 10 degrees; however, the examiner remarked that this measurement was very odd because the Veteran had been able to bend forward to get in and out of his chair without any problems but during the actual exam he acted like he was not able to bend down at all.  Given the examiners remarks in these treatment records, the Board finds those objective test results do not adequately portray the Veteran's level of disability or forward flexion and they are disregarded for rating purposes.  The evidence of record is otherwise sufficient to allow for a fully informed decision during the respective periods of these evaluations such that a retrospective opinion is unnecessary.

The Board also acknowledges that an August 2011 private treatment record from Dr. M.C., a chiropractor, showed forward flexion of the lumbar spine was limited to 65 degrees.  This represents an improvement over the above findings and is consistent with the criteria for a rating less than 20 percent.  The treatment record does not indicate that a goniometer was used for measurement of this range of motion.  While VA regulations do not explicitly require the use of a goniometer for measurements made by private physicians outside of the Department of Veterans Affairs, this discrepancy causes the Board to afford less probative value to these measurements.  See 38 C.F.R. § 4.46 ("The use of a goniometer in the measurement of limitation of motion is indispensable in examinations conducted within the Department of Veterans Affairs.") (Emphasis added).  Resolving doubt in favor of the Veteran, the Board finds the objective measurements that showed his lumbar spine forward flexion to be limited to 50 and later 40 degrees better approximate his actual objective limitation of motion throughout the appeal period.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

In sum, based on objective testing, the Veteran's back disability has approximated the criteria corresponding to a 20 percent rating for the entire appeal period.  

As DC 5242 is at least in part predicated on objective range of motion measurements, it does not subsume the functional loss factors discussed in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board must consider whether those factors further limit the lumbar spine's range of motion beyond that shown on objective testing.

The evidence shows the Veteran's back disability manifests in pain.  The pain is constant.  It ranges from achy and stiff to sharp in nature.  The pain radiates to the lower extremities.  VA examination reports show there is objective evidence of painful motion at the end of the range of forward flexion, as well as in all other planes of motion.  The pain is worse with bending and physical activity.  

There is also objective evidence of stiffness, paraspinal muscle tenderness to palpation, and guarding and/or muscle spasm severe enough to cause abnormal gait.  VA treatment records show in March 2012 he was provided a back brace; more recent records show the use of the brace is constant, and that he also uses a cane and/or walker to aid with ambulation.  The Veteran's statements generally indicate there is functional loss on repeated use over time.  See, e.g., VA treatment record (8/6/2012) (Veteran reporting that pain is worse when he takes his brace off at the end of the day).  The Veteran also relates that he experiences flare-ups wherein his back locks up and he has to lay down for a few minutes until the pain resolves.  The occurrence of flare-ups, their nature, and their duration have been corroborated by July 2012 buddy statements provided by the Veteran's spouse, co-worker, and neighbor.  The April 2014 VA examiner wrote that the Veteran's pain, weakness, fatigability, and/or incoordination due cause additional limitation of functional ability of the thoracolumbar spine on flares or repeated use over time; however, an approximation in terms of additional degrees of limitation of motion was unable to be provided.

Given the above findings and, in particular, the nature and severity of his flares, the Board finds the Veteran's back disability reasonably manifests with a greater degree of impairment than shown by his actual range of motion findings.  Resolving all reasonable doubt in his favor, and with consideration of additional functional impairment that is likely to occur with flares or repeated use over time, the Board will assign the next highest rating, which is 40 percent.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 202.  This finding applies to the entire appeal period.  The Board notes that painful motion has been considered in this evaluation of functional loss.  See 38 C.F.R. § 4.59.

The Board has considered whether a rating in excess of 40 percent is warranted under the General Rating Formula but finds that is not.  Such a rating requires the presence of unfavorable ankylosis of the thoracolumbar spine or unfavorable ankylosis of the entire spine.  Ankylosis has not been shown at any point during the appeal period.  Furthermore, as the disability assigned the highest rating available for limitation of motion without ankylosis, further consideration of DeLuca is not warranted.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  There is no doubt to be resolved; a rating in excess of 40 percent is not warranted.

A rating in excess of 40 percent is also not warranted pursuant to the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes because the evidence does not show that the Veteran has had an incapacitating episode as defined by the pertinent VA regulations.  For rating purposes, an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

The Board has considered whether separate ratings are warranted for neurologic impairment.  38 C.F.R. § 4.25(b); Esteban v. Brown, 6 Vet. App. 259 (1994) (where the condition results in separate and distinct manifestations, they should each be recognized and combined under separate ratings); but see 38 C.F.R. § 4.14 (evaluation of the same disability or manifestation under various diagnoses is to be avoided).  

The record shows the Veteran has been granted service connection for radiculopathy of the lower extremities secondary to the back disability on appeal.  The Veteran has not appealed the assignment of separate evaluations for these neurologic conditions, and they are not within the scope of this appeal.

The record also shows the Veteran's back disability may result in psychiatric symptomology such as stress and depression.  See, e.g., July 2012 buddy statement from spouse.  If a service-connected disability causes another disability to occur, the appropriate course of action is to grant secondary service connection and rate the disabilities separately.  Tropf v. Nicholson, 20 Vet. App. 317, 321 (2006) (citing Libertine v. Brown, 9 Vet. App. 521, 522 (1996)).  Accordingly, as noted in the INTRODUCTION, the Board is referring these psychiatric manifestations to the RO for determination of whether the Veteran would like to file a separate claim for service connection.

The Board has considered whether the assignment of staged ratings is appropriate.  In this instance, the Board has assigned a 40 percent rating for the entire appeal period and, given the absence of ankylosis, a higher rating is not warranted at any time.  Accordingly, the assignment of staged ratings in not warranted.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

The Board acknowledges that the Veteran is undergoing vocational rehabilitation and the records of participation in this program are not associated with the claims file.  The Board finds this error is not prejudicial because the missing evidence would not allow for a higher rating.  As explained above, the Veteran is assigned the highest rating based on limitation of motion available for his disability.  Assignment of a higher rating would require the presence of ankylosis, which is not present.  Any additional functional loss shown in the vocational rehabilitation records would not merit a higher rating because further consideration of DeLuca is not warranted.  Johnston, 10 Vet. App. at 85.  Any occupational impairment revealed in the records could be considered in a claim for a TDIU; however, as will be described below, the claim for a TDIU has been withdrawn.  The Veteran's neurologic manifestations have already been rated separately and his psychiatric manifestations have been referred to the AOJ.  The record contains medical records and evaluations concurrent with his participation in the vocational rehabilitation program such that the Board is otherwise able to ascertain the nature of the Veteran's disability and make a fully informed decision.  The Board also emphasizes that the Veteran has not raised issue with this discrepancy, and his representative has asked that the Board decide the claim and noted that further remand would be of little assistance.

The Board recognizes that the issue of entitlement to a TDIU was raised by the evidence of record and is considered part-and-parcel of the appeal for an increased rating.  Rice, 22 Vet. App. at 447.  In written correspondence dated March 12, 2014, the Veteran withdrew the claim for a TDIU.  The withdrawal of the claim was again reiterated in writing by the Veteran's representative in an October 2017 appellate brief.  

The United States Court of Appeals for Veterans Claims (Court) has indicated that a claim for TDIU may be separated from an underlying schedular evaluation in certain circumstances.  Locklear v. Shinseki, 24 Vet. App. 311 (2015).  The Court has also indicated that a Veteran may limit the scope of his appeal.  AB, 6 Vet. App. at 39.  Accordingly, the Board finds that the Veteran, through his own actions, has effectively separated the claim for a TDIU from the underlying schedular evaluation and limited the scope of the appeal to only the schedular evaluation.  Considering the Veteran and his representative's statements together, the withdrawal of the appeal was explicit, unambiguous, and done with a full understanding of the consequences.  DeLisio v. Shinseki, 25 Vet. App. 45, 57 (2011).  The Veteran's appeal of the claim for entitlement to a TDIU is considered withdrawn.  38 C.F.R. § 20.204.  To the extent that the Veteran may have filed a new notice of disagreement subsequent to the withdrawal of this claim, the Board finds it is untimely.  Id. § 20.204(c).  The Board no longer has jurisdiction over this claim; therefore, it is dismissed.  Tyrues v. Shinseki, 23 Vet. App. 166, 178-79 (2009) (en banc) (once VA bifurcates a claim, each portion of that claim is a jurisdictionally separate entity), aff'd, 631 F.3d 1380, 1383 (Fed. Cir. 2011), vacated and remanded for reconsideration, 132 S. Ct. 75, 181 L. Ed. 2d 2 (2011), reinstated as modified, 26 Vet. App. 31 (2012) (per curiam order).

There are no additional expressly or reasonably raised issues presented on the record.


ORDER

An initial 40 percent rating, but no higher, for lumbar spine degenerative disc disease is granted.

The appeal of the issue of entitlement to a TDIU is dismissed.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


